DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being obvious over Applicant’s submission of prior art, Jiang et al., US Patent Application Publication Number 2019/0268726 (hereinafter Jiang) in view of Taylor, Jr. et al., US Patent Application Publication Number 2015/0346332 (hereinafter Taylor).
Regarding claim 1, Jiang discloses a pedestrian user equipment (PUE) [fig. 11], comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: perform a ranging operation to a set of user equipment (UEs) [fig. 4: ref. 402; paragraph 0055]; and provide ranging data to a third entity, the third entity comprising a vehicle user equipment (VUE) or a road-side unit (RSU) [fig. 4: ref. 412; paragraph 0066].
What Jiang does not specifically disclose is wherein the set of UEs comprising at least a second PUE.  However, Taylor teaches this limitation [paragraphs 0157-0158].  Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to include a second pedestrian user equipment.  The motivation for this modification, as suggested by Taylor, would have been to provide a means for boot-to-boot ranging for soldier-to-soldier location [paragraph 0158].
Regarding claim 2, Jiang discloses where the ranging data comprises location information, the location information identifying a location of the PUE, a location of at least one of the set of UEs, or combinations thereof [paragraph 0066].
Regarding claim 3, Jiang discloses wherein the at least one processor is configured to perform the ranging operation to the set of UEs periodically, in response to detecting a trigger condition, or combinations thereof [paragraph 0057].
Regarding claim 4, Jiang discloses wherein the at least one processor, when detecting the trigger condition, is configured to detect that the PUE is within, or within a threshold distance from, a predetermined geographic area [paragraph 0057 wherein the PUE goes from inside to outside].
Regarding claim 5, Jiang discloses wherein at least one member of the set of UEs is selected based on: a battery level of the at least one member; a battery level of another member of the set of UEs; a trajectory or anticipated trajectory of the one member; a proximity or anticipated proximity of the one member to a danger or hazard; a proximity or anticipated proximity of the one member to another member of the set of UEs; a level of confidence of a geographic location of the one member; a capability of the one member; a mobility status of the one member; or combinations thereof [paragraph 0058].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
September 23, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644